Citation Nr: 0529707	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  99-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1959 to October 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on April 15, 2005, which vacated a 
June 2004 Board decision and remanded the case for additional 
development.  The issue initially arose from a March 1998 
rating decision by the Newark, New Jersey, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that in a July 2000 VA Form 9 the veteran 
perfected an appeal from the March 1998 rating determination 
establishing service connection for a postoperative pilonidal 
cyst scar and assigning a 10 percent rating.  He also 
requested a Board hearing in Washington, DC, but subsequently 
withdrew his appeal as to this matter.  No Board hearing was 
apparently ever requested as to the service connection matter 
presently on appeal nor has the veteran asserted any 
subsequent desire to appear at a personal hearing.  
Therefore, the Board finds the veteran withdrew his request 
for a personal hearing as to the increased rating issue when 
he withdrew his appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in August 2003.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim, make reasonable efforts to obtain relevant records 
adequately identified and authorized by the claimant, notify 
the claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a Federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R. § 3.159 (2005).  

The veteran must cooperate fully with VA's reasonable efforts 
to obtain relevant records.  If requested by VA, he must 
provide enough information to identify and locate the 
existing records, including the custodian or agency holding 
the records; the approximate time frame covered by the 
records; and, in the case of medical treatment records, the 
condition for which treatment was provided.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability and indicates the claimed disability or symptoms 
may be associated with an event, injury, or disease during 
active service.  Id.  

In this case, the veteran contends that he has a present low 
back disorder as a result of an injury in approximately 1961 
when he fell sustaining cuts and bruises to the low back on a 
submarine bulkhead.  Lay statements from fellow servicemen 
and family members recalling that he had a back injury in 
service and copies of correspondence apparently mailed in 
1962 discussing his back injury have been submitted in 
support of the claim.  The veteran has asserted that the back 
injury he incurred in service resulted in continued pain 
during the remainder of his service and that he began 
receiving chiropractic treatment soon after discharge.  The 
available service records are negative for evidence of 
complaint, treatment, or diagnosis of a low back disorder and 
his September 1962 separation examination revealed a normal 
clinical evaluation of the spine.  

VA records dated in March 1968 show the veteran requested 
entitlement to a program of education to become an 
electrician and that he reported he had worked as an 
electrician helper in 1963.  Records dated in April 1969 show 
he completed training in electrical wiring.  The veteran has 
also reported he was self-employed as an electrical 
contractor until he retired because of his back disability in 
1996.

Private chiropractic medical records dated April 22, 1992, 
noted treatment for the low back had been started.  VA 
medical records dated in August 1997 show the veteran had 
Grade I spondylolisthesis at L4-5 related to degenerative 
disc and facet disease with a moderate to severe degree of 
lumbar stenosis.  There was also a left-sided facet joint 
cyst and degenerative disc disease at L2-3 and L3-4 with mild 
annular bulges.  He underwent lumbar laminectomy in 
September 1997.  

The veteran's private chiropractor in correspondence dated in 
February 2001 noted he had probably first seen the veteran 
around 1982 or 1983 and had treated him on an irregular basis 
for a couple of years for back flare-ups.  Actual treatment 
records, however, were no longer available.  It was also 
noted that recent conversations with another chiropractor 
revealed information that the veteran had received treatment 
prior to his having been seen in 1982 or 1983, but that the 
records of that treatment had most likely been destroyed.  
There was no indication as to the specific nature of that 
treatment or when such treatment may have begun.  

In correspondence dated in September 2005 Dr. B.P., 
identified as a specialist in interventional pain management, 
stated that "[b]ased upon the information available to [him] 
it [was his] opinion within [a] reasonable degree of medical 
certainty that [the veteran] had been injured in 1961 while 
he was on [a] submarine and took a bad fall and had back 
related problems since [then]."  There is no indication from 
that correspondence, however, that Dr. B.P. had been informed 
that the veteran's September 1962 separation examination 
revealed a normal clinical evaluation of the spine.  Although 
lay evidence has been submitted indicating the veteran 
sustained a low back injury in service and a private medical 
opinion has been provided relating the present back disorder 
to that injury, the Board finds the September 2005 private 
nexus opinion was apparently based upon an incomplete medical 
history.  Therefore, an additional medical examination is 
required prior to appellate review.  

In his October 2005 brief in support of the claim the veteran 
also requested that additional efforts be made to locate any 
available records associated with his military reserve 
service from 1962 to 1965.  Although in September 2001 the 
service department, in response to a specific request for 
reserve service medical records, reported that all available 
service medical records had been sent to the RO in August 
1997, the Board finds the veteran should be provided an 
opportunity to submit additional information to identify and 
locate any existing pertinent records maintained by the 
Federal government.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be requested to 
provide information to identify and 
locate any existing pertinent records 
maintained by the Federal government, 
including the custodian or agency holding 
the records; the approximate time frame 
covered by the records, and the condition 
for which any medical treatment was 
provided.  He should be requested to 
provide specific information as to any 
medical treatment he received during 
active or reserve service.  Appropriate 
efforts should be made to obtain any 
identified records and to notify the 
veteran of any unsuccessful attempts to 
obtain them.

2.  The veteran should be scheduled for 
VA examination by a orthopedist for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has any 
present low back disability as a result 
of an injury during active service.  The 
physician should be notified that lay 
statements substantiating the veteran's 
claim of having incurred a low back 
injury in service is of record, but that 
the veteran's September 1962 separation 
examination revealed a normal clinical 
evaluation of the spine.  The examiner 
should be requested to reconcile the 
anecdotal accounts of injury in 
approximately 1961 with the earliest 
shown medical reports of treatment and 
with the veteran's post-service 
employment as an electrical contractor.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinion should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
report of each examination.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

